Taft, C. J.,
concurring. In my opinion, Reuben McMillan-Free Library Assn. v. Mahoning County Budget Comm. (1963), 175 Ohio St. 191, 192 N. E. 2d 67, requires dismissal of these appeals. However, we can in substance reach the same result by assuming that the appeals are properly before this court and *189rendering the judgment called for by the law as announced in paragraph two of the syllabus, and the reasons given therefor in the opinion of the majority.
I, therefore, concur in paragraph two of the syllabus and in the judgment and dissent from paragraph one of the syllabus.
Herbert, J., concurs in the foregoing concurring opinion.